DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/27/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an emission optical axis” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite “a controller that corrects the light emission pattern of the surface light source on a basis of the light emission pattern of the surface light source and at least one of a brightness, contrast and a relationship between a number of pixels and a luminance of an image acquired by the imaging optical system with the light emission pattern” seems to be ambiguous in definition. 
First, it is unclear how the term “a controller that corrects the light emission pattern of the surface light source on a basis of the light emission pattern of the surface light source” should be interpreted because correcting the light emission pattern on a basis of what light emission pattern? 
Second, it is unclear how the term “at least one of a brightness, contrast and a relationship between a number of pixels and a luminance of an image acquired by the imaging optical system with the light emission pattern” should be interpreted because it is unclear what is the purpose of these steps, is it to correct light emission patterns?. 
The fails specification fails to disclose any clear definition of these limitations, thus terms are still unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claims 2-4, the term “phase modulation element” seems to be unclear in view of the definition provided in specification, because as cited in specification “phase modulation element is a light-blocking film”. Therefore, no beam would reach imaging system to acquire an image.
Claims 2-10 depend from claim 1 and therefore inherit the same deficiencies.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “a controller that corrects the light emission pattern of the surface light source on a basis of the light emission pattern of the surface light source” as “controller to correct light pattern intensity” and “phase modulation element” as “an aperture stop or a field stop”.

		
Claim Objections
Claim 6 is objected to because of the following informalities:  the recitation “is captured by the imaging optical system is configured” should read, “is captured by the imaging optical system”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (US PUB 2016/0025299; in related embodiments where various modifications and alterations may be made to the illumination optical systems, the illumination apparatuses, and the illumination optical elements without departing from the spirit and scope of the invention. A combination of some of the features in the embodiments described in the specification of the present invention may be provided as a single embodiment, see para. [0090]).	

    PNG
    media_image1.png
    353
    533
    media_image1.png
    Greyscale

	Regarding claim 1, YAMAZAKI teaches an observation device (microscope 40, FIG. 11 of Fifth Embodiment) comprising: an objective lens (45) that is disposed below a specimen container that contains a specimen (SP) and that collects light from the specimen through a bottom portion of the specimen container (as shown in FIG. 11); a surface light source (1 & 3) that is arranged at a pupil position of the objective lens in an optical path of illumination light to be incident on the objective lens or at a vicinity of a position conjugate with the pupil position, that makes illumination light transmitted through the bottom portion from below incident on the specimen container (i.e., a collector lens 2, the illumination optical element 3, the concave lens 41, the aperture stop 42, the field stop 43, the FS projection lens 44, and the objective 45 function as an illumination optical system 40a that irradiates an area of the specimen surface SP with light from a light source 1 in a planar manner, see para. [0068] and as shown in FIG. 11), and that can changes a light emission pattern related to a light emission position and a light emission range of the illumination light in a direction intersecting an emission optical axis (as shown in FIG. 12 above); an imaging optical system (camera) that captures light from the specimen, generated by the specimen being irradiated with the illumination light from the surface light source and focused by the objective lens below the specimen container (i.e., the objective 45 function as an illumination optical system 40a that irradiates an area of the specimen surface SP with light from a light source 1 in a planar manner, see para. [0068] and as shown in FIG. 11); a controller that corrects the light emission pattern of the surface light source on a basis of the surface light source and at least one of a brightness, contrast and a relationship between a number of pixels and a luminance (intensity) of an image acquired by the imaging optical system with the light emission pattern (i.e., making the pitch P of the illumination optical element 3 a similar size to the virtual image of the field stop 43 permits a light with a beam diameter (pattern) that has a similar size to the diameter of the field stop 43 to be injected into the field stop 43 without decreasing in the function to suppress non-uniformity of illumination (corrects the light emission pattern), para. [0072] and as shown in FIG. 12 above, also see para. [0073] and [0074], and when the light entering the illumination optical element 3 has a non-constant light intensity in a direction perpendicular to the optical axis AX (a direction intersecting an emission optical axis), the advantage of averaging the distribution (corrects the light emission pattern) can be expected to be attained by dividing the light to overlap the lights obtained by the division, para. [0091]).
	YAMAZAKI in Fifth Embodiment failed explicit teaching of a light emission pattern related to a light emission position and a light emission range; an imaging optical system that captures light from the specimen; and a controller that corrects the light emission pattern.
	However, in related embodiments YAMAZAKI further teaches light intensity distributions (luminance) including a light intensity distribution in a specimen surface, as shown in FIS. 3A to 3C, see para. [0011]… When the specimen surface SP is imaged with, for example, a camera (imaging optical system), see para. [0045], FIG1 of First Embodiment; the stepper 80 is an illumination apparatus which illuminates the reticle 85 so as to project a pattern (emission pattern) of the reticle 85 onto a wafer W (specimen), see para. [0081] and FIG. 15 of Eighth Embodiment; a specimen is observed at 10×, 20x, Thus, an observation image is formed by the lights, see para. [0054], [0055] and FIG. 7… to improve a contrast of a specimen image, para. [0058], FIG. 8 of Second Embodiment; and a control unit 52 (controller) which controls the LCD 51 (emission pattern), and a projection lens 53 which projects the LCD 51 onto a screen 60, see para. [0075]… the control unit 52 that has received a video signal controls each pixel of the LCD 51 according to the video signal, para. [0076] FIG. 13 of Sixth Embodiment.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fifth Embodiment such that a control unit that corrects the light emission pattern through controlling the intensity including a light intensity distribution in a specimen surface, contrast and pixels 

Regarding claim 2, YAMAZAKI as set forth in claim 1 above further teaches a phase modulation element (i.e., an aperture stop 42, FIG. 11 partially block passage of light) disposed at a pupil position of the objective lens (45) in an optical path of the imaging optical system (as shown in FIG. 11, para. [0068]), wherein the controller corrects the light emission pattern of the surface light source such that the light from the specimen collected by the objective lens is incident on the phase modulation element (i.e., a collector lens 2, the illumination optical element 3, the concave lens 41, the aperture stop 42, the field stop 43, the FS projection lens 44, and the objective 45 function as an illumination optical system 40a that irradiates an area of the specimen surface SP with light from a light source 1 in a planar manner, see para. [0068] and as shown in FIG. 11).

Regarding claim 3, YAMAZAKI as set forth in claim 2 above further teaches the phase modulation element comprises a phase film (43) that phase-modulates the light from the specimen (i.e., a field stop 31, 43 (a variable aperture which is arranged in a plane optically conjugate with the specimen surface SP), FIGS. 10 & 11, see para. [0064] and [0068]).

Regarding claim 4, YAMAZAKI as set forth in claim 2 above further teaches the phase modulation element comprises a dimming member that dims the light from the (i.e., a collector lens 2, the illumination optical element 3, the concave lens 41, the aperture stop 42 (a dimming member), the field stop 43, the FS projection lens 44, and the objective 45 function as an illumination optical system 40a that irradiates an area of the specimen surface SP with light from a light source 1 in a planar manner, see para. [0068] and as shown in FIG. 11).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not teach, or renders obvious, regarding a reflecting member that is disposed above the specimen and that reflects the illumination light from the surface light source toward the specimen, wherein the imaging optical system captures, below the specimen, the illumination light that has been reflected by the reflecting member and then transmitted through the specimen.
Regarding claim 6, the prior art does not teach, or renders obvious, regarding a light separating portion that separates the illumination light and the light coming from the specimen, wherein, the specimen is irradiated with the illumination light from the surface light source through the objective lens, and coaxial epi-illumination in which the light from the specimen, which has been collected by the objective lens and separated from 
Claims 7-10 depend upon allowable claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FARIS et al. (US PUB 2019/0204577) teaches an imaging apparatus includes a light source 106, specialized control circuitry 112, an imaging spectrometer 108, an image sensor 111, and an optical objective 104, shown in FIG. 1A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 27, 2021